UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 SMARTER TODDLER GROUP, LLC,                        Case No. 19-13097

                        Debtor.

     INTERIM ORDER AUTHORIZING DEBTOR TO CONTINUE CUSTOMER
  PROGRAM AND HONOR PREPETITION COMMITMENTS RELATED THERETO

          Upon the motion of Debtor Smarter Toddler Group, LLC (the “Debtor”) for an interim

order authorizing it to continue its Customer Program (as defined in the motion); and the Court

having found and determined that cause exists for the requested relief, and that adequate notice

has been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby ORDERED:

          1.    The motion is granted as set forth herein.

          2.    The Debtor is authorized to continue its Customer Program and to honor any

prepetition commitments related thereto.

          3.    Notwithstanding any Federal Rule of Bankruptcy Procedure to the contrary, the

Debtor is not subject to any stay in the implementation, enforcement, or realization of the relief

granted in this Order, and the Debtor may, in its discretion and without further delay, take any

action and perform any act authorized under this Order.

          4.    A hearing to consider entry of a final order granting the relief requested in the

motion shall be held on October 30, 2019, at 2:00 p.m. (EST). Any objections to entry of a final

order granting the requested relief shall be filed by October 23, 2019, at 4:00 p.m. (EST).
       5.     This Court shall retain jurisdiction to determine all matters related to the

implementation of this Order.

Dated: October 7, 2019
       New York, New York
                                                /S/ Shelley C. Chapman
                                                Honorable Shelley C. Chapman
                                                United States Bankruptcy Judge




                                            2
